Citation Nr: 1219720	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and B.G.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A Travel Board hearing was held in April 2010 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  In September 2010, the claim on appeal, as well as the claim of entitlement to service connection for an acquired psychiatric disorder, were remanded for additional development.  Subsequently, service connection was granted for depressive disorder, and a 50 percent rating was assigned.  The claim for a TDIU was again denied.  The claim is now before the Board for further appellate consideration.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran is unable to obtain and sustain a substantially gainful occupation due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU rating have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 4.16 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Background and Analysis

In this decision, the Board grants a TDIU, which represents a complete grant of the benefit sought on appeal. Thus, no discussion of VA's duty to notify and assist is necessary. 

The Veteran claims that he is unemployable secondary to his service-connected disabilities.  He specifically claims that he has not been able to work due to the severity of his service-connected conditions.  His sister has also testified as to his failing health.  (Hrg. transcript at pgs. 25-6.)  

In documents of record, the Veteran has reported that he has not worked since the mid 1970s, and that he has less than a high school education.  In 1995, Social Security Administration (SSA) benefits were awarded.  The primary diagnosis at that time was paranoid schizophrenia and other functional psychotic disorders.  The disability began in September 1995.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  The 60 and 40 percent requirements are met if (1) the disabilities are of one or both upper extremities or lower extremities, (2) the disabilities result from common etiology or a single accident, (3) the disabilities affect a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran is service-connected for chronic renal insufficient associated with diabetes mellitus (DM), rated as 60 percent disabling; depressive disorder, rated as 50 percent disabling; DM, type II, rated as 20 percent disabling; peripheral neuropathy (PN) of the left lower extremity, associated with DM, rated as 10 percent disabling; and PN of the right lower extremity, associated with DM, rated as 10 percent disabling.  

The Board notes, the Veteran's combined rating is 90 percent.  Consequently, the Board finds that, the Veteran meets the schedular criteria for a TDIU in that he has at least one disability rated 40 percent disabling with a combined rating in excess of 70 percent.  The RO has continued to deny his claim, however, finding that, although limited, he is not unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2011).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the Veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

After considering all the evidence, the Board finds that the evidence reflects that the Veteran's service-connected disabilities are of such severity as to make him unable to secure or follow a substantially gainful occupation. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011). 

When examined by VA in March 2008, the Veteran's chronic renal insufficiency was noted to mild.  Contemporaneous VA records show that he continues to have abnormal creatine readings.  As for his DM, it was noted that he was on medication and a special diet for control.  

As noted earlier, depressive disorder was recently granted service connection.  Upon VA psychiatric examination in January 2011, the Veteran exhibited mild anxiety, some sleep disturbance, mild memory loss, and symptoms controlled by continuous medication.  His mental status exam revealed a depressed affect, anxious mood, but no suicidal or homicidal ideation.  There were no delusions or hallucinations.  There was no evidence of psychotic symptoms.  He had difficulty with remote and past memories.  His judgment was okay, but there was limited insight into his problems.  Currently he lived alone and had no friends.  His Global Assessment of Functioning GAF) score was 49.  The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

As for his PN of the left and right lower extremities, it is noted that upon VA examination in February 2009, the Veteran complained of mild feet numbness, with no evidence of chronic ulcerations or infections.  In May 2009, a VA neurological examiner reported that the Veteran had "mild stocking-type-distribution sensory loss to vibration and touch up to the ankles," with normal-based gait and inability to walk on this toes.  April 2008 nursing notes indicate that the Veteran was placed in a wheelchair as a precaution for falls.  In May 2009, the VA examiner noted that the Veteran used a rolling walker, that he had no reflexes in the ankles, and that he walked slowly and had intact motor strength of the lower extremities but no evidence of muscle atrophy or incoordination.  At the 2010 hearing, the Veteran testified that his feet felt tender.  (Hrg. tr. at pg. 15.)  

The Board notes that, given the Veteran's employment background, it is hard to imagine that he would be able to find work that would accommodate his disabilities, which include significant psychiatric and PN symptoms.  Such limitations most likely preclude the Veteran from obtaining any employment in any industry.  Furthermore, he has less than a high school education, has not worked in many years, and his inability to get around without difficulty, are problems which suggest that it would be very difficult for him to find work.  In this regard, it is also noted that the Veteran was reported as being chronically delusional in 2008.  The severity of the conditions as described above make it difficult to imagine that he could perform any type of employment. 

Thus, taken as a whole, the Board finds that the evidence reflects that the Veteran is unable to sustain gainful employment.  In reaching this determination, the Board resolved all reasonable doubt in favor of the Veteran.  It is conclude that entitlement to a TDIU is warranted, and the Veteran's appeal is granted.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


